—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioners appeal from a judgment of the Supreme Court, Orange County (McGuirk, J.), dated January 16, 2002, which denied the petition and confirmed the award.
Ordered that the judgment is affirmed, with costs.
The petitioners failed to demonstrate any basis to vacate the arbitration award (see CPLR 7511; Matter of Levy v New York State Workers’ Compensation Bd., 292 AD2d 388 [2002]; Matter of County of Orange v Civil Serv. Employees Assn., 266 AD2d 212 [1999]). Accordingly, the Supreme Court properly denied the petition and confirmed the award. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.